DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 June 2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 01 June 2021 have been fully considered but they are not persuasive.
Applicant asserts that secondary reference Shibuya differs from the instant application in that “the title image is generated by the title image generation unit, does not use the captured image captured by the imaging unit, and does not use the character string input by the user” (Remarks, p. 7.)  However, these features are not recited in the rejected claims.  Although the claims are interpreted in light of the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Instead, claim 1 only requires that the imaging apparatus “generate title images each including a display title, separately from the plurality of captured images, for classifying a plurality of captured images acquired by the camera.”  There is no limitation that captured images cannot be used to generate these title images nor is there any prohibition of character input string by a user for any part of the title image.  Shibuya discloses duplicating a captured image (“generate title image”), overlaying a user-supplied text onto that duplicated image (“including a display title”), saving that final modified image separately from the other captured images (“separately from the plurality of captured images”), and categorizing the photos into albums using those modified images (“for classifying a plurality of captured images acquired by the camera.”)  Therefore, Shibuya is considered to read upon this limitation as claimed, and the rejection is maintained.

Applicant additionally asserts that reference Kaminaga fails to disclose “instruct[ing] a display to display the captured images and the title images stored in the storage in the form of a list” (Remarks, p. 8.)  However, the Examiner respectfully disagrees.
Kaminaga discloses generated title images along with captured images, for example, in Figs. 17 and 19.  In Fig. 17, the “generated title images” are the album designs with the text and the captured images are, at least, the images shown at the 
Therefore, Kaminaga does disclose displaying the captured images and the title images stored in the storage in the form of a list, and the rejections are maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a display" in both line 4 and in line 12.  It is unclear as to whether the display of line 12 is a different display of the display of line 4.  Accordingly, the claim is considered indefinite.
Claims 2 - 10 inherit this rejection.  Additionally, some dependent claims refer to “the display,” but it is similarly unclear to which display the claim is referring.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaminaga (US 20060023261 A1) in view of Shibuya, et al. (US 20050237391 A1).
	Regarding claim 1, Kaminaga discloses an imaging apparatus (Fig. 1), comprising:
a camera that captures images of a subject (Fig. 2; image pick-up unit, 56);
a storage (40);
a display (62);
a processor (22, 36);
wherein the processor is configured to:
generate title images each including a display title for classifying a plurality of captured images acquired by the camera (Fig. 17, the album frame images are generated for classifying images into categories; Fig. 19, month texts are generated as a title image in the date view under year “2003”, such that the images are classified according to date captured by the camera);

	instruct a display (image display unit, 62; PC, 92; TV, 94) to display the captured images in the storage in the form of a list (Fig. 18 shows all images displayed in a scrollable list),
	wherein processor hierarchically generates the title images in accordance with a priority set in each type of display title for classifying the captured images (Figs. 19 and 20 shows, for example, a date hierarchy.  In Fig. 19, the user first selects the year (e.g., “2003”), which pulls up a list with title images for each month of the year.  In Fig. 20, when a specific month is selected, the nested images for that month expand and are sorted according date, with each date having a title image.  Then, the user can open each date and see all of the images on that specific date (e.g., the 90 images only from December 8.)  This constitutes a title image hierarchy with a preset priority (year > month > day) for classifying capturing images),
	wherein the processor controls the display to display the plurality of captured images (captured images shown on scrollable display, Figs. 14/15; captured images shown as thumbnails together, Fig. 18.)

	However, while Kaminaga discloses the use of a title image and a display as discussed the above, the reference fails to disclose generating a title image separately from the plurality of captured images and displaying the title image inserted between the captured images in accordance with the priority.  Despite this, the Examiner 
	Shibuya discloses a system for classifying images, similar to Kaminaga.  Furthermore, Shibuya discloses a title generation system that adds text to an image to create a cover image and saves that cover image along with the other images classified into that folder/album (Figs. 6, 7.)
	Shibuya discloses that this method of creating a cover image for an album creates a better connection between the memory of the user and the contents of the album [0011], easily allowing the user to set a static image with title text to represent the contents of the album.  This newly created cover image constitutes an image that is “separate” from the captured images and is stored separately (“inserted”) into the album.  Additionally, this cover image is shown on the display among other captured images in a list of images (for example, as shown in Figs. 6/14B.)
	This cover image storage and display can similarly be applied with the invention of Kaminaga.  Because Kaminaga already generates albums/folders and title images (according to date, as shown in Figs. 19/20; or according to album, as shown in Figs. 16/17) and shows them on a display, it would be obvious to one of ordinary skill in the art that these title images can be saved in the memory alongside the other images in the storage unit, as shown in Shibuya.  By storing a static image with the test in Shibuya, the user can more easily remember all of the images classified in that particular album/date and view them in a more easily understood format.

claim 8, the combination satisfies claim 1, and further Kaminaga discloses wherein the processor is configured to search for a desired captured image from the plurality of captured images and the title images displayed on the display unit in the form of the list (the process of searching through images sorted by date as shown in Figs. 19 and 20 constitute executing a search to find a desired captured image in the stored images, [0081.])

	Regarding claim 9, the combination satisfies claim 8, and further Kaminaga discloses wherein, when the title image displayed on the display in the form of the list (e.g., the month view of Fig. 19) is selected by a user (e.g., choosing one of the months), the processor highlights and displays the captured images classified by the selected title image (Fig. 20 shows that the images classified into that particular month are displayed and thus highlighted to the user.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dwight Alex C Tejano whose telephone number is (571)270-7200.  The examiner can normally be reached on M-F 10AM-6PM with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Dwight Alex C. Tejano/
Examiner
Art Unit 2698



/TWYLER L HASKINS/          Supervisory Patent Examiner, Art Unit 2698